Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 19 are pending in this application. Claims 1, 7 and 14 are independent.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Said placeholder(s) is/are: "…unit…" in at least claims 1 – 13.


A review of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed shows that the written description fails to link or associate the disclosed structure, material, or acts to the claimed function(s); there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function(s).
If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 1 – 13 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Specifically, regarding claims 1 – 13, the use of the said non-structural generic placeholders (i.e., "…unit…") coupled with the claimed corresponding functional language invokes 35 U.S.C. § 112(f). However, when reviewed from the point of view of one skilled in the relevant art, the written description fails to clearly link or associate the corresponding structure, material, or acts to the claimed functions. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). In other words, there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed functions. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. Therefore, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Appropriate action is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over KRENZER, Daniel (US-20170032214-A1, hereinafter simply referred to as Krenzer). 

Regarding independent claims 1 and 14, Krenzer teaches:
A method for eye-tracking (See at least Krenzer, ¶ [0087], FIG. 4, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…") comprising: acquiring face information (e.g., face size in Krenzer)  of a user (See at least Krenzer, ¶ [0087, 0387, 0418], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…") and location information (e.g., face location in Krenzer) of the user from an image captured by a photographing device (e.g., 3D camera system model in Krenzer) installed at each of one or more points set within a three-dimensional space (e.g., the 3D room in Krenzer) (See at least Krenzer, ¶ [0087, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…"); estimating a location of an area gazed (e.g., “3D gaze direction calculation” (for the calculation of the gaze direction) in Krenzer) at by the user in the three-dimensional space (e.g., the 3D room in Krenzer) from the face information (e.g., face size in Krenzer) and the location information (e.g., face location in Krenzer) (See at least Krenzer, ¶ [0087, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…"); and mapping spatial coordinates (e.g., spatial position (3D coordinates) of Krenzer) corresponding to the location of the area (e.g., “3D gaze direction calculation” (for the calculation of the gaze direction) in Krenzer) to a three-dimensional map (e.g., “3D gaze direction calculation” (for the calculation of the gaze direction) in Krenzer) corresponding to the three-dimensional space (e.g., the 3D room in Krenzer) (See at least Krenzer, ¶ [0087, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…").
Krenzer teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krenzer taught in separate embodiments for the desirable and advantageous purpose of meeting the need for an improved concept in the world of digital image processing that may suit parallel architectures (e.g. FPGA) by employing classifiers which are trained for varying model sizes, as discussed in Krenzer (See ¶ [0003–0005]); thereby, helping to improve the overall system robustness by meeting the need for an improved concept in the world of digital image processing that may suit parallel architectures (e.g. FPGA) by employing classifiers which are trained for varying model sizes.





Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KATZ, Itay (US-20190318181-A1, hereinafter simply referred to as Katz) in view of el Kaliouby, Rana (US-20180330178-A1, hereinafter simply referred to as Rana).

Regarding independent claim 7, Katz teaches:
A system for eye-tracking (See at least Katz, ¶ [0037], FIGS. 1, 2) comprising: 
a data collection unit that acquires at least one of face information of a user (See at least Katz, ¶ [0037], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…"), location information of a user (See at least Katz, ¶ [0037], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…") and human body information (e.g., driver body posture of Katz) of a user from an image captured by a photographing device (e.g., FIG.1, #130 of Katz) installed at each of one or more points set within a three-dimensional space (e.g., within vehicle 120 of Katz) (See at least Katz, ¶ [0037, 0103], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…", "…the image(s) of the interior of the car can be processed/analyzed to identify/detect various parts of the body of the driver in order to determine the body posture of the driver (e.g., while driving)…"); an eye tracking unit that estimates an eye gaze location (e.g., data received from sensor(s) 130 may include eye gaze information/ gaze or gaze direction in Katz) of a corresponding user from the face information of the user and the location information of the user in the three-dimensional space (See at least Katz, ¶ [0037, 0040, 0103], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…", "…described technologies can compute, determine, etc., that gaze of the user is directed towards (or is likely to be directed towards) a particular item, object, etc.…", "…the image(s) of the interior of the car can be processed/analyzed to identify/detect various parts of the body of the driver in order to determine the body posture of the driver (e.g., while driving)…"); and an eye-related analysis unit that analyzes eye-related contents (e.g., user age, gender, face structure in Katz) of the user based on eye gaze location information of the user (See at least Katz, ¶ [0037, 0040, 0103], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…", "…described technologies can compute, determine, etc., that gaze of the user is directed towards (or is likely to be directed towards) a particular item, object, etc.…", "…the image(s) of the interior of the car can be processed/analyzed to identify/detect various parts of the body of the driver in order to determine the body posture of the driver (e.g., while driving)…").
Katz teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Katz does not expressly disclose the concept of acquiring user number information.
Nevertheless, Rana teaches the concept of acquiring user number information (See at least Rana, ¶ [0090, 0118], FIGS. 11 and 15, "…Images of a second occupant of a second vehicle are collected and analyzed…video data or audio data on any number of people can be collected…", "…The web-based framework can be used to collect facial video data from large numbers of people located over a wide geographic area…").
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of acquiring user number information as disclosed in the device of Rana to modify the known and similar device of Katz for the desirable and advantageous purpose of providing an improved automated detection of facial expressions and/or cognitive states, enabling new and exciting applications such as large-scale evaluation of emotional response, as discussed in Rana (See ¶ [0060]); thereby, helping to improve the overall system robustness by providing an improved automated detection of facial expressions and/or cognitive states, enabling new and exciting applications such as large-scale evaluation of emotional response.


Regarding dependent claims 2 and 15, Krenzer teaches:
wherein the data collection unit acquires the location information of the user by using location coordinates (e.g., location coordinates of Krenzer) of the photographing device (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…").

Regarding dependent claims 3 and 16, Krenzer teaches:
wherein the face information comprises a face location (e.g., the position (location in space) and orientation of the face of user 110 in Krenzer) (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0035]).

Regarding dependent claims 4 and 17, Krenzer teaches:
wherein the eye tracking unit determines a location of an area corresponding to the location information in the three-dimensional space (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0035]), grasps a point corresponding to the face location or the pupil location on the determined location of the area (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0035]), and predicts (e.g., the gaze calculated matches the gaze predicted in Krenzer), as the location of the area gazed at by the user, a location of an object disposed in a direction in which the face vector or the pupil vector is directed from the grasped point (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0035, 0062])
Regarding dependent claims 5 and 18, Krenzer teaches:
wherein each of the photographing devices is installed at different points (e.g., sensors including camera(s) positioned in different places in the vehicle of Krenzer) in the three-dimensional space to capture the image (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0031, 0035, 0037, 0062]).

Regarding dependent claims 6 and 19, Krenzer teaches:
wherein the data collection unit is configured to: predict a movement trajectory (e.g., the gaze calculated matches the gaze predicted in Krenzer) of the user from the face information and the location information acquired from each image (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0031, 0035, 0037, 0062]); predict an eye gaze trajectory (e.g., the gaze calculated matches the gaze predicted in Krenzer) of the user from the movement trajectory (e.g., linear movement of Krenzer) (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0031, 0035, 0037, 0062]), and the face information and the location information acquired from each image (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0031, 0035, 0037, 0062]); and map spatial coordinates (e.g., spatial position (3D coordinates) of Krenzer) corresponding to the eye gaze trajectory to a three-dimensional map corresponding to the three-dimensional space (See at least Krenzer, ¶ [0087, 0092, 0272, 0387, 0418, 0450], FIGS. 4, 7c, "…The 3D position calculator 404 calculates the eye position on the basis of the two or even several camera images (cf. 14a and 14b)…", "…the position of the user's head, eyes, etc., may change (e.g., if they move their head). In such a scenario, such a change can be detected/determined, and corrected/updated coordinates can be provided to the ISP…", "…Modeling of the spatial position (position and rotation angle) of all elements of the model as well as their geometric (e.g. pixel size, sensor size, resolution) and optical (e.g. focal length, objective distortion) characteristics…", "…As shown in FIG. 7c, the result of the classification (rightwards) constitutes the input for the parallel face finder…", "…Initial image in original resolution as well as the determined eye positions and face size (from the “parallel face finder”)…", "…Modeling of the 3D room in which several cameras, the user (or his/her eyes) and possibly a screen are located…" See also ¶ [0031, 0035, 0037, 0062]).

Regarding dependent claim 8, Katz modified by Rana above teaches:
wherein the human body information of the user comprises gender (e.g., user age, gender, face structure in Katz) of the user (See at least Katz, ¶ [0037, 0040, 0103], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…", "…described technologies can compute, determine, etc., that gaze of the user is directed towards (or is likely to be directed towards) a particular item, object, etc.…", "…the image(s) of the interior of the car can be processed/analyzed to identify/detect various parts of the body of the driver in order to determine the body posture of the driver (e.g., while driving)…" Also, see at least Rana, ¶ [0090, 0118], FIGS. 11 and 15); and the eye-related analysis unit analyzes eye dwelling time (e.g., the ‘gaze’ or ‘eye gaze’ of user 110 directed or focused e.g., at a particular instance and/or over a period of time in Katz) individually for gender (e.g., user age, gender, face structure in Katz) of a user for a predetermined object in a three-dimensional space based on the human body information (e.g., body posture of the driver of Katz) of the user and the eye gaze location information of the user (See at least Katz, ¶ [0037, 0038, 0040, 0103], FIGS. 1, 2, "…images, videos, and/or other inputs can be captured/received at sensor 130 and processed (e.g., using face detection techniques) to detect the presence of eye(s) 111 of user 110…the gaze of the user can be further determined using additional information such as the location of the face of user 110 within the vehicle (which may vary based on the height of the user), user age, gender, face structure, inputs from other sensors including camera(s) positioned in different places in the vehicle…", "…the ‘gaze’ or ‘eye gaze’ of user 110 can refer to the direction towards which eye(s) 111 of user 110 are directed or focused e.g., at a particular instance and/or over a period of time…", "…described technologies can compute, determine, etc., that gaze of the user is directed towards (or is likely to be directed towards) a particular item, object, etc.…", "…the image(s) of the interior of the car can be processed/analyzed to identify/detect various parts of the body of the driver in order to determine the body posture of the driver (e.g., while driving)…" Also, see at least Rana, ¶ [0090, 0118], FIGS. 11 and 15).











Allowable Subject Matter
Dependent claims 9 – 13 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666